Citation Nr: 1742266	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded an examination in this matter.  VA will provide a medical examination when there is competent evidence of a current disability, an in-service event, an indication that the current disability may be associated with the in-service event, and insufficient competent medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he fell off a table or gurney onto the floor, injuring his low back and neck, when he underwent surgery to repair a hernia in August 1976.  The Veteran is already service-connected for a low back disability, and there are multiple notations in the Veteran's service treatment records (STRs) that indicate low back pain since a hernia surgery in August 1976, although there are no notations of neck pain.  Although a fall is not noted in the medical record of the surgery, the Veteran is competent to report his experience of falling off a table and hitting his back and neck.  There is medical evidence of a current cervical spine disability, as well as an indication that striking one's neck may be connected to a cervical spine disability.  Upon remand, an examination should be scheduled to determine whether it is at least as likely as not that the Veteran's current cervical spine disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current cervical spine disability that is caused by or related to service, to include an August 1976 hernia surgery during which, the Veteran states, he fell off a table and injured his low back and neck.  The examiner is advised that in a July 2010 treatment note, the Veteran reported that his neck pain initially began two years prior, and in October 2010 he reported neck pain and tightness since 1977 that worsened over the last couple of years.  

The opinion proffered must be supported by a complete rationale.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




